APPEAL OF DAVID H. BELLAMORE.Bellamore v. CommissionerDocket No. 6385.United States Board of Tax Appeals3 B.T.A. 1133; 1926 BTA LEXIS 2494; March 31, 1926, Decided Submitted February 10, 1926.  *2494 Walter A. Cooper, C.P.A., for the taxpayer.  Ellis W. Manning, Esq., for the Commissioner.  *1133  Before STERNHAGEN, LANSDON, and ARUNDELL.  This is an appeal from the determination of a deficiency in income tax for the year 1920 in the amount of $1,853.63.  It arises from the Commissioner's disallowance of a deduction for a loss of $5,408.39, alleged by the taxpayer to have been sustained in the taxable year in a transaction entered into for profit.  FINDINGS OF FACT.  The taxpayer is a resident of New York.  Some time in the year 1919 he purchased a power boat for a price not disclosed by the record, and during the remainder of such year, and also in 1920, *1134  spent substantial amounts in repairing and conditioning said boat for the purpose and with the expectation of reselling it at a profit.  He sold the boat in December, 1920, for a price which the Commissioner admits resulted in a loss in the amount of $5,408.39.  He was not a yachtsman, had never theretofore owned a boat of any kind, and made no use of the vessel in question for pleasure or recreation.  During the entire period of his ownership of such boat he made not more than nine short*2495  trips on the same, and then only for the purpose of demonstrating it to prospective purchasers.  Order of no deficiency will be entered accordingly.